ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement (this “Agreement”) is made and entered into as of May 30, 2008, by and between American Goldfields Inc., a Nevada corporation (the “Assignor”), and Patriot Gold Corp., a Nevada corporation (the “Assignee”). WHEREAS, the Assignor is the Optionee pursuant to the Property Option Agreement dated June 30, 2004 (the “Property Agreement”’ capitalized terms used herein not otherwise defined shall have the meanings ascribed to such terms in the Property Agreement) between MinQuest Inc. (the “Optionor”) and the Assignor; WHEREAS, the Assignor wishes to assign to the Assignee, and Assignee wishes to assume from Assignor, all of the rights and obligations of the Assignor provided for in the Property Agreement, for such consideration and on such terms as set out below; WHEREAS, pursuant to Section 7 of the Property Agreement, such assignment shall be permitted in accordance with the Property Agreement; NOW THEREFORE, in consideration of the above premises and the mutual representations, warranties, covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Purchase Price.
